Detailed Action
This is a Non-final Office action in response to communications received on 12/11/2020.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, filed 12/11/2020, are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are also rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claims are directed to software per se.  
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claim 1 is directed to a device comprising: one or more processors.  The Specification does not explicitly limit the one or more processors to hardware. The claim does not explicitly list what hardware/elements the system additionally comprises in order to perform the remaining functions. It is not sufficient to specify that the system is designed to perform a function – the claim must recite what hardware the system itself comprises which performs the claimed functions.  The claim does not disclose the system as comprising any sort of physical device or machine to perform the following steps:

receive a first request to record first data to a blockchain network comprising a plurality of nodes; use a first randomization scheme to randomly select a first node of the plurality of nodes; 
record the first data to the blockchain network based on an endorsement of the first data by the first node; 
receive a second request to record second data to the blockchain network; 
use a second randomization scheme, that is different from the first randomization scheme, to randomly select a second node of the plurality of nodes; and 
record the second data to the blockchain network based on an endorsement of the second data by the second node.

As such, the claim is interpreted as being directed to software per se. 
Dependent claims 2-7 fail to remedy the deficiencies of claim 1 and therefore are similarly rejected.  The Examiner recommends amending the independent claim to disclose the steps being performed by a physical device or machine.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 17 of U.S. Patent No. 10,880,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the patent identified above.

Application 17/550,891
Patent No. 10,880,072
1. A device comprising: one or more processors configured to: 

receive a first request to record first data to a blockchain network comprising a plurality of nodes; 

use a first randomization scheme to randomly select a first node of the plurality of nodes; 

record the first data to the blockchain network based on an endorsement of the first data by the first node; 

receive a second request to record second data to the blockchain network; 

use a second randomization scheme, that is different from the first randomization scheme, to randomly select a second node of the plurality of nodes; and 

record the second data to the blockchain network based on an endorsement of the second data by the second node.
1. A device comprising: a non-transitory computer-readable medium storing a set of processor-executable instructions; and one or more processors configured to execute the set of processor-executable instructions, wherein executing the set of processor-executable instructions causes the one or more processors to: use a first randomization scheme to randomly select a first node, from a plurality of nodes that participate in a blockchain network, as an endorser for data to be recorded to the blockchain network; receive a first request to record first data to the blockchain network; receive, from the first node, a first endorsement confirmation of the first data; record the first data to the blockchain network in response to receiving the first endorsement confirmation of the first data from the first node that is randomly selected according to the first randomization scheme; determine that exit criteria is met; select a different second randomization scheme based on determining that the exit criteria is met, wherein the second randomization scheme is different from the first randomization scheme; use the second randomization scheme to randomly select at least a second node from the plurality of nodes as an endorser for data to be recorded to the blockchain network; receive a second request to record second data to the blockchain; receive, from the second node, a second endorsement confirmation of the second data; and record the second data to the blockchain network in response to receiving the second endorsement confirmation from the second node randomly selected according to the second randomization scheme.
8. A non-transitory computer-readable medium, storing a set of processor-executable instructions to: 

receive a first request to record first data to a blockchain network comprising a plurality of nodes; 

use a first randomization scheme to randomly select a first node of the plurality of nodes; 

record the first data to the blockchain network based on an endorsement of the first data by the first node; 

receive a second request to record second data to the blockchain network; 

use a second randomization scheme, that is different from the first randomization scheme, to randomly select a second node of the plurality of nodes; and 

record the second data to the blockchain network based on an endorsement of the second data by the second node.
11. A non-transitory computer-readable medium, storing a set of processor-executable instructions, which, when executed by one or more processors, cause the one or more processors to: use a first randomization scheme to randomly select a first node, from a plurality of nodes that participate in a blockchain network, as an endorser for data to be recorded to the blockchain network; receive a first request to record first data to the blockchain network; receive, from the first node, a first endorsement confirmation of the first data; record the first data to the blockchain network in response to receiving the first endorsement confirmation of the first data from the first node that is randomly selected according to the first randomization scheme; determine that exit criteria is met; select a different second randomization scheme based on determining that the exit criteria is met, wherein the second randomization scheme is different from the first randomization scheme; use the second randomization scheme to select at least a second node from the plurality of nodes as an endorser for data to be recorded to the to be recorded to the blockchain network; receive a second request to record second data to the blockchain; receive, from the second node, a second endorsement confirmation of the second data; and record the second data to the blockchain network in response to receiving the second endorsement confirmation from the second node randomly selected according to the second randomization scheme.
15. A method, comprising: 

receiving a first request to record first data to a blockchain network comprising a plurality of nodes; 

using a first randomization scheme to randomly select a first node of the plurality of nodes; 

recording the first data to the blockchain network based on an endorsement of the first data by the first node; receiving a second request to record second data to the blockchain network; using a second randomization scheme, that is different from the first randomization scheme, to randomly select a second node of the plurality of nodes; and recording the second data to the blockchain network based on an endorsement of the second data by the second node.
17. A method comprising: using a first randomization scheme to randomly select a first node, from a plurality of nodes that participate in a blockchain network, as an endorser for data to be recorded to the blockchain network; receiving a first request to record first data to the blockchain network; receiving, from the first node, a first endorsement confirmation of the first data; recording the first data to the blockchain network in response to receiving the first endorsement confirmation of the first data from the first node that is randomly selected according to the first randomization scheme; determining that exit criteria is met; selecting a different second randomization scheme based on determining the exit criteria is met, wherein the second randomization scheme is different from the first randomization scheme; using the second randomization scheme to select at least a second node from the plurality of nodes as an endorser for data to be recorded to the blockchain network; and recording the second data to the blockchain network in response to receiving the second endorsement confirmation from the second node randomly selected according to the second randomization scheme.

11. … receive a second request to record second data to the blockchain;…


Claims 2-3, 5, 9-10, 12, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 17 of U.S. Patent No. 10,880,072, in view of Lee (US 2016/0323741 A1).
Application 17/550,891
Patent No. 10,880,072 
Lee (US 2016/0323741 A1)
2. The device of claim 1, wherein the one or more processors are further configured to: select the second randomization scheme from a plurality of available randomization schemes, wherein the plurality of available randomization schemes include the first and second randomization schemes.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. plurality of randomization schemes) 
3. The device of claim 2, wherein the one or more processors are further configured to: identify one or more exit criteria associated with the first randomization scheme; and determine that the one or more exit criteria have been met, wherein selecting the second randomization scheme from the plurality of available randomization schemes is performed based on the determination that the one or more exit criteria have been met.
1. … determine that exit criteria is met; select a different second randomization scheme based on determining that the exit criteria is met… (Patent No. 10,880,072)
5. The device of claim 1, wherein the first randomization scheme includes a first set of randomization policies used to generate random values, and wherein the second randomization scheme includes a second set of randomization policies used to generate random values, wherein the first and second sets of randomization policies are different sets of randomization policies.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. randomization policies used to generate random values)
9. The non-transitory computer-readable medium of claim 8, wherein the plurality of processor-executable instructions further include processor-executable instructions to: select the second randomization scheme from a plurality of available randomization schemes, wherein the plurality of available randomization schemes include the first and second randomization schemes.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. plurality of randomization schemes)
10. The non-transitory computer-readable medium of claim 9, wherein the plurality of processor-executable instructions further include processor-executable instructions to: identify one or more exit criteria associated with the first randomization scheme; and determine that the one or more exit criteria have been met, wherein selecting the second randomization scheme from the plurality of available randomization schemes is performed based on the determination that the one or more exit criteria have been met.
1. … determine that exit criteria is met; select a different second randomization scheme based on determining that the exit criteria is met… (Patent No. 10,880,072)
12. The non-transitory computer-readable medium of claim 8, wherein the first randomization scheme includes a first set of randomization policies used to generate random values, and wherein the second randomization scheme includes a second set of randomization policies used to generate random values, wherein the first and second sets of randomization policies are different sets of randomization policies.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. randomization policies used to generate random values)
16. The method of claim 15, further comprising: selecting the second randomization scheme from a plurality of available randomization schemes, wherein the plurality of available randomization schemes include the first and second randomization schemes; identifying one or more exit criteria associated with the first randomization scheme; and determining that the one or more exit criteria have been met, wherein selecting the second randomization scheme from the plurality of available randomization schemes is performed based on the determination that the one or more exit criteria have been met.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. plurality of randomization schemes)

1. … determine that exit criteria is met; select a different second randomization scheme based on determining that the exit criteria is met… (Patent No. 10,880,072)
18. The method of claim 15, wherein the first randomization scheme includes a first set of randomization policies used to generate random values, and wherein the second randomization scheme includes a second set of randomization policies used to generate random values, wherein the first and second sets of randomization policies are different sets of randomization policies.
Lee; Para. [0074]: Selecting random numbers in different periods based on whether an event has greatest impact, next higher priority, or smallest impact (i.e. randomization policies used to generate random values)


Lee is combinable with Patent No. 10,880,072 (Menon) because both are from the same field of endeavor of generation of random information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Menon to incorporate different random umber generation parameters based on criteria as in Lee in order to expand the functionality of the system by providing a means by which the randomization method may be chosen based on different criteria.

Allowable Subject Matter
	Claims 4, 6-7, 11, 13-14, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 4, 11 and 17, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
determine that a likelihood of selection of a particular node, of the plurality of nodes, based on the first randomization scheme exceeds a threshold likelihood of selection, wherein identifying the one or more exit criteria associated with the first randomization scheme have been met is based on the determination that the likelihood of selection of the particular node, of the plurality of nodes, based on the first randomization scheme exceeds the threshold likelihood of selection.

As to claims 6, 13 and 19, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
wherein the first and second sets of randomization policies are based on load distributions of the plurality of nodes of the blockchain network.

Furthermore, claims 7, 14 and 20 contain allowable subject matter based on the virtue of dependency from claims 6, 13 and 19.

Prior Art Considered But Not Relied Upon
De Caro (US 2019/0384627 A1) teaches a system performing a method of identifying endorsement requests to perform blockchain transaction endorsements, transmitting the endorsement requests to an ordering node, monitoring performance metrics of endorsement blockchain peers, assigning the endorsement requests to the endorsement blockchain peers based on the performance metrics, and receiving endorsed blockchain transactions.
Tran (US 2017/0232300 A1) teaches a system which provides alternative network protocols producing random selection processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438